DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 16, 18, 20-25, and 28-39 are pending in the application.
	Claims 1-15, 17, 19, and 27 were previously cancelled by Applicant and claim 26 was cancelled by Applicant in the most recent response filed 04 May 2022.
	In Applicant’s most recent response filed 04 May 2022, claims 16, 28, and 35 were amended and new claims 35-39 were added.  These amendment have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 38:  Claim 38 recites “a profiled support” and “a reinforcing support”.  It is not clear if these recitations are meant to refer to the same “profiled support” and “reinforcing support” introduced in claim 16, from which claim 38 depends, or to a different “profiled support” and “reinforcing support”.
For examination purposes for this Office Action only, the Examiner will interpret these recitations as referring to the same “profiled support” and “reinforcing support” of claim 1.  If this interpretation is correct, these limitations should be amended to read --[[a]]the profiled support-- and --[[a]]the reinforcing support--, respectively. 
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 20, 28-30, 32, and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amengual Pericas (US Patent 7,997,824).
	Re Claim 16:  Amengual Pericas discloses a vehicle restraint system (see, for example, Fig. 15a), comprising: 
at least one vertical member (2, 3), wherein the vertical member comprises a profiled support (2) and a reinforcing support (3) arranged in the profiled support, the reinforcing support increasing a moment of resistance of the vertical member, a longitudinal axis of the reinforcing support being arranged substantially parallel to a longitudinal axis of the profiled support, the profiled support forming a substantially rectangular cross-section (see Figs. 8a-8b) perpendicular to the longitudinal axis and having two narrow sides and at least one broad side (see annotated Figs. 8b below) of the substantially rectangular cross-section, the profiled support and the reinforcing support being detachably fastened to one another by a connecting device (the attachment screw 24 used to attach the lower rail 1; see annotated Fig. 15a below); 
at least one fastening device (the attachment screw 24 used to attach the upper rail 1; see annotated Fig. 15a below) arranged on at least one of the narrow sides of the profiled support; and 
at least one guard rail (the upper rail 1; see annotated Fig. 15a below) fastened to the at least one vertical member (2, 3) by the at least one fastening device; 
wherein the reinforcing support (3) and the profiled support (2) have openings (40, 41; Fig. 8b) arranged in an aligned manner, and the connecting device (upper attachment screw 24) passes through both openings; 
wherein the cross-section of the profiled support (2) is an open profile comprising one of a C-profile and a U-profile (see Figs. 8a and 8b); 
wherein there is a clearance (for example, formed at the hollow interior of reinforcing support 3; see annotated Fig. 8a below) between the profiled support and the reinforcing support; and wherein the reinforcing support is fixed in the profiled support by the connecting device (lower attachment screw 24).

    PNG
    media_image1.png
    590
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    649
    media_image2.png
    Greyscale

Re Claim 18:  Amengual Pericas discloses a vehicle restraint system wherein the at least one connecting device (lower attachment screw 24) connects the reinforcing support (3) and the profiled support (2) to one another in a form-fitting manner.
Re Claim 20:  Amengual Pericas discloses a vehicle restraint system wherein the reinforcing support (3) is clamped in a predeterminable manner in the profiled support (2) by the connecting device (lower attachment screw 24).
Re Claim 28:  Amengual Pericas discloses a vehicle restraint system wherein at least one wall surface (the wall shown at ref. no. 3 in Fig. 8a) of the reinforcing support (3) covers a sectional opening of the profiled support (2) caused by the open profile.
Re Claim 29:  Amengual Pericas discloses a vehicle restraint system wherein another cross-section of the reinforcing support (3) is another open profile (see Fig. 8b).
Re Claim 30:  Amengual Pericas discloses a vehicle restraint system wherein the other cross-section of the reinforcing support (3) is one of another C-profile and another U-profile (see Fig. 8b).
Re Claim 32:  Amengual Pericas discloses a vehicle restraint system wherein the connecting device (lower attachment screw 24) extends through (at hole 40) at least one of the narrow sides (see annotated Fig. 8b above) of the profiled support (2).
Re Claim 38, as best understood by the Examiner:  Amengual Pericas discloses a vehicle restraint system wherein the at least one vertical member (2, 3) of the vehicle restraint system consists of a profiled support (2) and a reinforcing support (3).
Re Claim 39:  Amengual Pericas discloses a vehicle restraint system wherein: 
the reinforcing support (3) increases a bending stiffness of the vertical member (2, 3); and 
the reinforcing support (3) increases a torsional stiffness of the vertical member (2, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Amengual Pericas (US Patent 7,997,824), as applied to claims 16, 18, 20, 28-30, 32, and 38-39 above, and further in view of Libert (FR 2,555,622 A1, a copy of which was filed by Applicant with the IDS filed 20 January 2021).
Re Claim 21:  Amengual Pericas, as discussed in the rejection of claim 16 above,   discloses a vehicle restraint system except wherein a length of the reinforcing support is shorter than a length of the profiled support.
Libert teaches the use of a vehicle restraint system (see Figs. 1 and 2) comprising at least one vertical member (1) comprising a profile support (1) and a reinforcing support (13), the reinforcing support increasing a moment of resistance of the vertical member, at least one fastening device (5), and at least one guard rail (2) fastened to (by way of element 4) the at least one vertical member (1) by the at least one fastening device (5), and further wherein a length of the reinforcing support (13) is shorter than a length of the profiled support (1), for the purpose of optimizing the rigidity of the at least one vertical member.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Amengual Pericas such that a length of the reinforcing support is shorter than a length of the profiled support, as taught by Libert, for the purpose of optimizing the rigidity of the at least one vertical member.
Re Claims 22-24:  Amengual Pericas, as discussed in the rejection of claim 16 above, discloses a vehicle restraint system except wherein the reinforcing support extends over a maximum of 50%, 70%, and 90% of the length of the profiled support.
Libert teaches the use of a vehicle restraint system (see Figs. 1 and 2) comprising at least one vertical member (1) comprising a profile support (1) and a reinforcing support (13), the reinforcing support increasing a moment of resistance of the vertical member, at least one fastening device (5), and at least one guard rail (2) fastened to (by way of element 4) the at least one vertical member (1) by the at least one fastening device (5), and further wherein the profiled support (1) can have a height of 150 centimeters (lines 136-137 of translation) and the reinforcement support (13) can have a height in the range of 70 to 100 centimeters (lines 93-95 and 140-143 of translation), for the purpose of optimizing the rigidity of the at least one vertical member.
Further, Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Amengual Pericas such that the reinforcing support extends over a maximum of 50%, 70%, and 90% of the length or height of the profiled support, as such a modification involves only routine skill in the art, for the purpose of optimizing the rigidity of the at least one vertical member.
Re Claim 25:  Amengual Pericas, as discussed in the rejection of claim 16 above,   discloses a vehicle restraint system except wherein an area of the profiled support in which the fastening device is arranged is free of the reinforcing support.
Libert teaches the use of a vehicle restraint system (see Figs. 1 and 2) comprising at least one vertical member (1) comprising a profile support (1) and a reinforcing support (13), the reinforcing support increasing a moment of resistance of the vertical member, at least one fastening device (5), and at least one guard rail (2) fastened to (by way of element 4) the at least one vertical member (1) by the at least one fastening device (5), and further wherein an area of the profiled support (1) in which the fastening device (5) is arranged is free of the reinforcing support (13), for the purpose of optimizing the rigidity of the at least one vertical member.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Amengual Pericas such an area of the profiled support in which the fastening device is arranged is free of the reinforcing support, as taught by Libert, for the purpose of optimizing the rigidity of the at least one vertical member.
Re Claim 36:  Amengual Pericas, as discussed in the rejection of claim 16 above, discloses a vehicle restraint system except wherein the reinforcing support extends over a minimum of 40% and over a maximum of 90% of a length of the profiled support.
Libert teaches the use of a vehicle restraint system (see Figs. 1 and 2) comprising at least one vertical member (1) comprising a profile support (1) and a reinforcing support (13), the reinforcing support increasing a moment of resistance of the vertical member, at least one fastening device (5), and at least one guard rail (2) fastened to (by way of element 4) the at least one vertical member (1) by the at least one fastening device (5), and further wherein the profiled support (1) can have a height of 150 centimeters (lines 136-137 of translation) and the reinforcement support (13) can have a height in the range of 70 to 100 centimeters (lines 93-95 and 140-143 of translation), for the purpose of optimizing the rigidity of the at least one vertical member.
Further, Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Amengual Pericas such that the reinforcing support extends over a minimum of 40% and over a maximum of 90% of a length of the profiled support, as such a modification involves only routine skill in the art, for the purpose of optimizing the rigidity of the at least one vertical member.
Re Claim 37:  Amengual Pericas, as discussed in the rejection of claim 16 above, discloses a vehicle restraint system except wherein the profiled support projects over a minimum of 30% of a length of the profiled support in the assembled state into ground.
Libert teaches the use of a vehicle restraint system (see Figs. 1 and 2) comprising at least one vertical member (1) comprising a profile support (1) and a reinforcing support (13), the reinforcing support increasing a moment of resistance of the vertical member, at least one fastening device (5), and at least one guard rail (2) fastened to (by way of element 4) the at least one vertical member (1) by the at least one fastening device (5), and further wherein the profiled support projects over a significant portion of a length of the profiled support in the assembled state into ground (3; see Fig. 1), for the purpose of optimizing the rigidity of the at least one vertical member.
Further, Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Amengual Pericas such that the profiled support projects over a minimum of 30% of a length of the profiled support in the assembled state into ground, as such a modification involves only routine skill in the art, for the purpose of optimizing the rigidity of the at least one vertical member.



Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Amengual Pericas (US Patent 7,997,824).
Re Claim 31:  Amengual Pericas, as discussed in the rejection of claim 16 above, discloses a vehicle restraint system except wherein the reinforcing support has a lower steel grade than the profiled support.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material. MPEP 2144.07.
Therefore, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to choose the material of the reinforcing support that has a lower steel grade than the profiled support for the purpose of providing sufficient support to the profiled support while still allowing the vertical member to breakaway in case of a vehicle collision, thereby reducing the impact of the vehicle on the post and minimizing the severity of injury to occupants and damage to the vehicle.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Amengual Pericas (US Patent 7,997,824), as applied to claims 16, 18, 20, 28-30, 32, and 38-39 above, and further in view of Hur (KR 10-1134563, a copy of which is attached herewith along with an English translation).
Re Claim 33:  Amengual Pericas, as discussed in the rejection of claim 32 above,   discloses a vehicle restraint system except wherein the connecting device extends through the two narrow sides of the profiled support.
Hur teaches the use of a vehicle restraint system (see Figs. 1-3) comprising at least one vertical member (10) comprising a support member (10) and a reinforcing support (50), the reinforcing support increasing a moment of resistance of the vertical member, at least one connecting device (15), and further wherein the connecting device (15) extends through two opposing sides of the profiled support (10; see Fig. 3), for the purpose of providing a secure connection.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Amengual Pericas such that the connecting device extends through the two narrow sides of the profiled support, as taught by Hur, for the purpose of providing a secure connection.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Amengual Pericas (US Patent 7,997,824), as applied to claims 16, 18, 20, 28-30, 32, and 38-39 above, and further in view of Schmitt (DE 103 26 414).
Re Claims 34-35:  Amengual Pericas, as discussed in the rejection of claim 16 above, discloses a vehicle restraint system significantly as claimed except wherein: the cross-section of the profiled support is the C-profile; another cross-section of the reinforcing support is a C-profile (as is required by claims 34 and 35); and a sectional opening of the profiled support aligns with a further sectional opening of the reinforcing support (as is further required by claim 35).
Schmitt teaches the use of a vehicle restrain system (see Fig. 3) comprising at least one vertical member (5) comprising a profiled support (8) and a reinforcing support (12), and at least one guardrail (6), wherein the cross-section of the profiled support (8) is one of a C-profile (see Fig. 3) and a U-profile, and further wherein the cross-section of the profiled support is the C-profile; another cross-section of the reinforcing support (12) is a C-profile (see Fig. 3); and a sectional opening of the profiled support aligns with a further sectional opening of the reinforcing support (see Fig. 3), for the purpose of fitting properly within the profiled support and providing a desired degree of stiffness.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Amengual Pericas such that the cross-section of the profiled support is the C-profile; another cross-section of the reinforcing support is a C-profile (as is required by claims 34 and 35); and a sectional opening of the profiled support aligns with a further sectional opening of the reinforcing support (as is further required by claim 35), as taught by Schmitt, for the purpose of fitting properly within the profiled support and providing a desired degree of stiffness.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678